Mr. President, may I on behalf of the Malaysian Government congratulate you on your election to the presidency of this fortieth session of the General Assembly. Your unanimous election to preside over this historic session of the General Assembly reflects the high regard in which you are held as a diplomat of outstanding ability and experience. I am confident that, like your predecessor, your adroit leadership will effectively chart the course of this fortieth session. I should also like to pay tribute to our esteemed Secretary-General who has shown that the most impossible job in the world can indeed be done creatively and effectively.
The United Nations is an assembly of sovereign States and the world is its constituency. At the outset, then, in the full glare of questions and expectations on the fortieth anniversary of the United Nations, may I without hesitation state that the United Nations has done well and although it can do better, the world is certainly a better place today than it was in 1945. But there is indeed need to do more as we confront challenges which threaten the United Nations as an open forum of multilateral diplomacy.
The effective functioning of the United Nations is difficult enough without detractors. Those that cannot get their own way compound that difficulty through propaganda. Propaganda claims that many Member States vote with or vote against one or the other of the two super-Powers. This is presumptuous and a slur on the Member States' right and ability to vote. To me, the coincidence of our voting patterns with one or other of the two super-Powers depends on the attitude of these super-Powers themselves. We reject the allegation.that the United Nations is controlled by an automatic majority and that the automatic majority pushes through extreme and unrealistic resolutions. These allegations fail to consider the responsible and painstaking efforts made to work for a consensus on major issues. Surely it must be appreciated that we vote on issues rather than on whom to please, or to displease for that matter.
While the polemics between the two super-Powers are issues that they themselves must address, we who are not involved will stress the need for reasoned and rational dialog which is, after all, what diplomacy is all about, and what the United Nations is, or should be, all about. Certainly we will do all we can to ensure that debates will throw light rather than heat, and that resolutions will be arrived at, to the extent possible, by a broad consensus.
There is, however, one aspect of this matter which we must not forget. For much of the world, the outlook is desperate and almost hopeless. We are merely raising our voices in the hope that they, and we, may be heard. We seek to express our appeal and our indignation on behalf of the wretched of the world, the poor, the dispossessed, and the alienated, who are all part of our common humanity. We seek to remind the callous and the complacent of the indecency and horror of apartheid, of the cruel disregard for the rights of the Palestinian people, and of the continuing struggle of so much of humanity to ensure minimally decent lives for themselves and their children. I venture to suggest that the tone of the international dialog will be transformed beyond recognition if on these three issues we can all be seen to pull together.
We are outraged at the perversity of the apartheid system itself, which seeks to strip forever every fundamental right of the vast majority on the basis of color, and at the brutality and cruelty of the South African regime which makes war on everyone who dares to challenge its dogma of white supremacy. This is a regime which openly invades, destabilizes and intimidates its neighbors of which the aggression against Angola in the past week is only the latest example.
It clings to Namibia in defiance of the international community. But we are also outraged at the complacency and the double-talk of those who, having finally uttered words of condemnation, then go on to find all manner of excuses to do . nothing effective. The apartheid regime is a moral evil and a threat to the world. We must collectively give clear notice of our resolve to work for its dismantlement and within a conceivable time-frame.
Turning to Palestine, what we insist on is a commitment to an independent State of Palestine. It is beyond comprehension to me how it can be asserted that the Palestinians, an ancient and historical people, should be denied the right to their own independent homeland. Hence, we raise our voices in outrage at Israeli intransigence, at the Israeli policy of annexation, invasion of neighboring countries, and brutal treatment of its victims. We are outraged by Israeli brand of "justice", which was seen most recently and shamelessly in its act of aggression against Tunisia only three days ago. But we are also outraged by those that continue to give Israel unquestioning support, which only encourages its intransigence. Is it any wonder, then, that we are disenchanted?
I referred earlier to the continuing struggle of so much of the world to improve its economic lot, which is sometimes no more than a struggle to move up one notch from going to bed hungry every night, which is the lot of some 800 million people on this earth. Here I plead for a sense of urgency and of shared purpose. We must address ourselves with equal vigor to a world of massive unemployment in which the debt problem threatens the survival of the international financial system, in which commodity prices have fallen in real terms to their lowest levels for 50 years, in which protectionism has raised its head even more dangerously. But positive action at the multilateral level has been conspicuously wanting. There is, alas, no international forum in which North-South dialog is being seriously conducted today.
The economic development of the developing countries must, of course, remain their own primary responsibility. But our efforts against great odds must be matched by the developed countries in terms of financial flows and supportive trade, monetary and economic policies. This is not a plea for charity or benevolence. It is only a reminder of the interdependence of the contemporary world, of shared interest and, therefore, of shared responsibility. Yet the experience of the last few years has been disquieting. We have seen too much of trade barriers, of market manipulation at the expense of primary producers, of exclusive economic clubs, and of aid in the form of military hardware, which benefits the provider more than the receiver * The challenge is urgent and fundamental. The outlook is indeed gloomy unless we can rise to that challenge together.
We all also face a common challenge, and we all also share a common interest in the survival of the human race. History would have taught us nothing if we ignored the fact that the two world wars were caused in part by the failure of the great Powers to achieve the limitation and reduction of national armaments by international agreement. We recognize that no progress towards nuclear disarmament can be made unless proposals originate from the major nuclear Powers themselves and unless there is mutual acceptance by the major Powers of the need for real and qualitative improvements in their relations. We therefore hope that the meeting soon to take place between President Reagan and General Secretary Gorbachev, would usher in a spirit of true co-operation which will open the road to nuclear disarmament.
The threats to the world stem not only from nuclear annihilation but, more immediately, from limited, local wars and conflicts. Sadly, there are too many examples, but here I will refer only to the situations in Central America, in
Afghanistan and in South-East Asia. In each instance, important principles of the Charter - the non-use of force., the territorial integrity of States, the right of self-determination of peoples and the peaceful settlement of disputes - are at stake.
In Central America the situation is fast approaching a critical point: either the Contadora process will move forward or a dangerous downward spiral will be set in train, with tragic consequences. Malaysia supports the Contadora countries, which are undertaking truly regional efforts to resolve regional issues free from East-West ideological conflict. These efforts to ensure that the struggle of peoples for freedom, development and justice can be managed solely in their own interest, without external interference, deserve the support of us all.
In Afghanistan, a vicious and bloody war continues, and the victims are the brave people of that ancient nation. The United Nations must let them know that the cause of their freedom is not forgotten and thereby send a message to nations, powerful or weak, that we shall never allow force to be the arbiter of any nation's fate. Malaysia calls upon all to assist in practical ways the Mujahideen freedom fighters in their valiant struggle, as well as to support the efforts of the Secretary-General to seek a durable political solution.
The occupation of Kampuchea by Viet Nam persists in defiance of the will of the international community so clearly and repeatedly affirmed by resolutions passed by this Assembly. Seven years have indeed passed, but this Assembly must show that its stamina and its attention span will last as long as necessary to ensure that peace, freedom and self-determination return to the Kampuchean people. This Assembly should neither dilute its principles nor fall prey to all manner of subterfuges to avoid consideration of the essential issues, namely, the withdrawal of Vietnamese occupation forces and the exercise by the Kampuchean people of their right to choose their own government.
While remaining firm on principles, Malaysia and other countries of the Association of South-East Asian Nations (ASEAN) have always shown our flexibility and our sincere desire to bring the present conflict to an end by peaceful means. Most recently, we have proposed that proximity talks be held as a means of breaking the present impasse. Unfortunately, Viet Nam's response has been negative. Malaysia and the other ASEAN countries have repeatedly stated that we are committed to a political, not a military solution to the present conflict. We are pleased that conversations do take place between Viet Nam and ASEAN and other countries for that purpose. Unfortunately they have been fruitless, and the most graphic demonstration of Viet Nam's intentions so far is the massive military offensive during the last dry season.
Looking to the future, Malaysia would like to make its contribution to a more safe and orderly world by raising issues which are of global concern and on which action is both necessary and possible. That is why my country, together with some others, has raised the two issues of narcotic drugs and Antarctica.
The immensity of the drug problem is vividly illustrated by a finding in a recent study that in one major country alone the earnings of traffickers in cocaine, heroin and marijuana have been estimated at between $US 90 and $US 100 billion per year, a sum which may well exceed the national budgets of most of the developing countries combined.
Aside from the human costs of drug addiction, which are tragic, these tremendous resources in the hands of drug traffickers are the best illustration of the changed dimension of the international drug problem, which cannot be regarded any longer as a social or humanitarian problem but must be regarded as one which threatens the stability, development, security and very survival of States and Governments. That is why my Government, together with others, is insisting that the international drug problem must be met with a heightened sense of urgency. It is with this sense of urgency that this session of the General Assembly should unanimously endorse the proposal by the Secretary-General to convene an international conference on drugs in 1987 so that preparatory work can proceed expeditiously.
The facts about Antarctica are well known: it covers one tenth of the globe; there is no agreement on sovereignty; it occupies a strategic location, it has a fragile ecosystem, it is of enormous scientific interest, and it possesses rich marine and mineral-resources. The question, therefore, is: how should such a region of the globe be managed in the best interest of all mankind? Why should the United Nations be excluded from involvement?
In dealing with Antarctica, my Government does not seek to confront the Antarctic Treaty parties or to destroy what they have successfully created. Rather we seek to build upon what they have achieved. Bearing in mind the characteristics of Antarctica, we wish to see that the system for the management of that continent is one which would be accountable to the international community, which would make it possible for the relevant international agencies to be more directly involved and which would ensure that the fruits of the exploitation of its resources could be .more equitably shared as the common heritage of mankind but taking into account the position of the claimant States. In other words, accountability, involvement and equity should be the elements of the system for managing Antarctica.
In dealing with this matter we recognize that the issues involved are legally complex and politically delicate. That is why Malaysia continues to believe that a committee of the United Nations should be established to examine in particular the relationship between the Antarctic Treaty system and the United Nations system so as to reconcile the interest that the international community undoubtedly has in Antarctica with what exists and what has been achieved under the Antarctic Treaty system.
The last four decades have seen the evolution of international institutions so that today we have in place the necessary tools to deal with the many problems which face us. Increasingly, however, the question is whether we want to use them, whether we still believe that the way forward lies in multilateral co-operation. The road to multilateralism is fraught with frustration, not only for the major Powers, which are no doubt often tempted to take the short-cut of the unilateral solution, but for many others as well, who see so little progress on issues of vital significance to them. But in the long term, it is the only feasible road to advance our common interest in a world of peace and freedom, development and human justice. In this, the fortieth anniversary year of the United Nations, Malaysia pledges to do its utmost in all practical ways to strengthen the spirit of multilateralism, to build upon what exists and always to push forward the frontiers of international co-operation.
